Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-7 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, the prior art does not teach an antenna device comprising: 
an antenna; 
a first ground conductor; and 
an artificial magnetic conductor that is sandwiched between the antenna and the first ground conductor, and separated from the antenna and the first ground conductor, 
	wherein the first ground conductor includes a first cutaway part on one end side, the first cutaway part having a substantially rectangular shape.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

a.	YU 20014/0225795) teaches an antenna apparatus having an AMC.
b.	HOSSEINI (US 2017/0187229) teaches an antenna comprising an AMC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DON P LE/Primary Examiner, Art Unit 2844